Citation Nr: 1235538	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  10-05 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a chronic low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel







INTRODUCTION

The Veteran served on active duty from November 1975 to November 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim of entitlement to service connection for a chronic low back disability.


FINDINGS OF FACT

The clinical evidence does not objectively demonstrate that the Veteran has a chronic low back disability at the present time or at any time during the pendency of this claim.


CONCLUSION OF LAW

The criteria for service connection for a chronic low back disability have not been met.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309.   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and VA's duties to notify and to assist.

The Board notes at the outset that, in accordance with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the issue on appeal, generally, the notice requirements of a service connection claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The claim of entitlement to service connection for a chronic low back disability decided herein was filed in August 2008.  A VCAA notice letter addressing the applicability of the VCAA to this claim and of VA's obligations to the appellant in developing the claim was dispatched in October 2008, which satisfied the above-described mandates, as well as the requirements that the claimant be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that there is no timing of notice defect with respect to this VCAA notice letter, as it preceded the initial adjudication of the claim in the March 2009 RO rating decision now on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the claimant in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the claimant of its duty to assist in obtaining records and supportive evidence.  In this regard, the Board observes that the claimant's service treatment records and relevant VA clinical records for the period from 2009 to 2012 have been obtained and associated with the claims file.  VA has also provided the Veteran with a VA examination in February 2009, from which a diagnostic nexus opinion addressing the low back disability claim at issue was obtained.  The physician who conducted the examination had the opportunity to review the Veteran's claims file and his nexus opinion addressing the relationship between the Veteran's military service and the claimed disability at issue is supported by an objective rationale based on the physician's review of the Veteran's pertinent clinical history.  Furthermore, absent a challenge to the expertise of an examiner, which the appellant has not presented, the Board may assume the competence of VA examiners.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); see also Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) (finding that where a veteran does not challenge a VA medical expert's competence or qualifications, VA need not affirmatively establish that expert's competency).  Thus, the Board finds no defect in the aforementioned examination of record and the nexus opinion obtained therefrom and it is deemed to be adequate for purposes of adjudicating the VA compensation claim decided herein.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the claimant in the evidentiary development of his service connection claim decided herein, and thus no additional assistance or notification is required.  The claimant has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the appellant's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual background and analysis: Entitlement to service connection for a chronic low back disability.

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2011).

With chronic disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307 (2011)) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any documentation of treatment for complaints of back pain during active duty will permit service connection for a chronic low back disability, first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  (In this regard, the Board notes that the Veteran is presently service connected at 30 percent for adjustment disorder with mixed anxiety and depressed mood; service connected at 20 percent for residuals of a right shoulder injury; service connected at 20 percent for cervical spondylosis; and service connected at zero percent for pseudofolliculitis barbae, with a combined 60 percent disability evaluation under 38 C.F.R. § 4.25 (2011).)

As relevant, the Veteran's service medical records show that his spine and musculoskeletal system were clinically normal on pre-enlistment examination in March 1975.  In his accompanying medical history he denied having any recurrent back pain.  

In January 1979 and February 1979, the Veteran was treated for complaints of back pain in the area of his L2 - L3 vertebrae following an accidental fall in which his back struck a metal surface.  X-rays of his lumbosacral spine revealed normal radiographic findings and he was assessed with musculoskeletal strain.  In April 1979, he was treated for back pain after moving a vending machine and was again assessed with musculoskeletal strain.  In June 1979, he was treated for complaints of intermittent mid and low back complaints and was assessed with lumbosacral strain.

On medical examination at service separation in November 1979, the veteran's spine and musculoskeletal system were assessed as clinically normal and on his accompanying medical history he denied having any recurrent back pain.  

The Veteran filed his claim for VA compensation for a chronic low back disability in August 2008, nearly 30 years following his discharge from active duty.  He stated that he experienced recurring low back pain ever since his back injury in service to the present day.  He reported that there were no post-service records of treatment for his back complaints because he was unable to afford the services of a physician for his low back pain.  

The report of a February 2009 VA medical examination shows, in pertinent part, that the Veteran's post-service employment history included the manufacture of paper products from 1982 - 1990, custodial work from 1990 - 1992, and thereafter he was employed as a barber following his completion of barber school.  The Veteran is currently employed as a barber full-time in this capacity.  Examination of the Veteran's thorocolumbar spine and adjoining musculature revealed clinically normal findings and the examining physician determined that the Veteran's alleged back pain did not represent a separate and individual disabling entity but instead appeared to be symptoms radiating from his service-connected cervical spondylosis.  No clinical diagnosis of a chronic musculoskeletal disability involving the Veteran's low back, thorocolumbar spine, and lumbosacral spine was presented.

VA treatment records incidentally include a notation date in July 2009 that the Veteran had a history of myalgia that was a side effect of his prescribed use of statin medication for treatment of elevated cholesterol.  

To establish direct service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim.  In a case where the claimed disability resolves during the pendency of the claim, VA must make consideration of whether the veteran is still entitled to compensation benefits for that period during which the claimed disability was extent.  VA compensation may be paid for that period in which it was extent if service connection is warranted.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Board finds that the clinical evidence does not objectively demonstrate that the Veteran has a chronic musculoskeletal disability of his low back at the present time or at any time during the pendency of this claim, and that the low back symptoms alleged by the Veteran are clinically shown to be part and parcel to his service-connected cervical spondylosis and not a manifestation of a separately ratable disabling clinical entity.  As such, the Veteran has not met this critical element of the test prescribed by the Court in Hickson and his claim must fail. 

The Board notes that the Veteran is not a trained medical professional.  Therefore, in the absence of such requisite formal training and certification, he lacks the expertise to make clinical diagnoses or present opinion and commentary on matters of medical etiology or causation.  Thusly, to the extent that the Veteran challenges the opinion of the VA physician who conducted the February 2009 medical examination and asserts on his own that his subjective low back symptoms do, in fact, represent an actual clinical diagnosis of a chronic low back disability whose onset began in service, such assertions are entitled to no probative weight.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

To the extent that the Veteran contends that his subjective accounts of low back pain is a disability in its own right, the Court has held in the case of Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  In any case, notwithstanding the Veteran's erstwhile credible account of continuity of subjective low back symptoms since service [see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)], the clinical evidence has determined that these symptoms are a likely manifestation of his service-connected cervical spondylosis, for which he is already receiving VA compensation.

In view of the foregoing discussion, the Board concludes that the weight of the evidence is against the Veteran's claim of entitlement to service connection for a chronic low back disability.  His claim must therefore be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

 
ORDER


Service connection for a chronic low back disability is denied.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


